Citation Nr: 0114089
Decision Date: 05/18/01	Archive Date: 07/18/01

DOCKET NO. 98-08 095A              DATE MAY 18, 2001

On appeal from the Department of Veterans Affairs Medical and
Regional Office Center in Fargo, North Dakota

THE ISSUE 

Entitlement to service connection for the cause of the veteran's
death. 

REPRESENTATION 

Appellant represented by: Peter J. Meadows, Attorney at Law 

ATTORNEY FOR THE BOARD 

Stan Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from June 1942 to June 1965. The
veteran died in December 1997. The appellant is the veteran's
widow.

This matter comes to the Board of Veterans' Appeals from a May 1998
decision of the Department of Veterans Affairs (VA) Regional Office
(RO) in Fargo, North Dakoda, which denied the appellant's claim of
service connection for the cause of the veteran's death. In a
September 1999 decision, the Board denied the claim.

The appellant then appealed to the U.S. Court of Appeals for
Veterans Claims (Court). In an August 2000 joint motion, the
parties (the appellant and the VA Secretary) requested that the
Court vacate the Board decision and remand the case. By an order
later that month, the Court granted the joint motion. The case was
subsequently returned to the Board, and in February 2001, the
veteran's attorney submitted a written statement to the Board.

REMAND

The appellant contends that her husband's exposure to asbestos,
radiation, carbon tetrachloride, and/or PCB while on active duty
caused or contributed substantially or materially to the
development of his fatal colon cancer. In the judgment of the
Board, the joint motion and Court order require additional
development of the evidence. The relevant evidence in the claims
file is summarized below.

The veteran served in the United States Navy from June 1942 to June
1965. He died in December 1997 of metastatic colon cancer at 72
years of age. Private treatment records show the veteran was
diagnosed with adenocarcinoma of the colon in 1991. Treatment
included a low anterior resection of the colon and

- 2 -

chemotherapy. In January 1996, the colon cancer recurred and
metastasized to the lungs.

The veteran was on active duty from June 1942 to June 1965. His
military career included duty as an electronics technician
responsible for service and maintenance of guided missiles and
radar systems aboard U.S. Navy vessels. In a December 1995
statement, the veteran reported being exposed to asbestos,
primarily during World War II, while assigned to a PT boat squadron
and as a hull technician aboard the U.S.S. Effingham. He reported
that the hull of the Effingham was lined with asbestos and that
asbestos surrounded all pipes. Records corroborate that at that
juncture he was assigned to a motor torpedo squadron and later to
the Effingham. His rating was carpenters mate.

Prior to his death, the veteran had asserted exposure to asbestos
and radar or other nonionizing radiation as the cause of his colon
cancer. A theory of entitlement based on exposure to carbon
tetrachloride and polychlorinated biphenyl (PCB) has also been
advanced. The latter theory was essentially set forth in a letter
from B. P. L., M.D. dated in October 1997. The physician observed
that the veteran's cancers were fairly unusual, which suggested
some factor other than common experience may have been responsible.
The physician concluded that the veteran's exposure to agents,
specifically asbestos, carbon tetrachloride and PCB, "very likely
played an important role in the causation of his cancer.

A VA Hematology/Oncology report noted in a July 1996 medical
statement that the veteran's case had been thoroughly reviewed. The
examiner noted long exposure to PCB's, but long term exposure to
asbestos or to a radiation source could not be corroborated at that
time. The Naval Dosimetry Center was unable to locate any personal
occupational radiation exposure records pertaining to the veteran.
Consequently, the only potential carcinogenic agent to which
exposure could be verified at that time was to PCB's. The examiner
noted that exposure to PCB's had been associated with liver cancer
in rats but not humans. After reviewing the

3 -

literature, the examiner was unable to advance any proven
association between PCB's and colorectal cancer, and the examiner
concluded that the development of colorectal cancer with lung
metastases was not the result of occupational exposure during
service.

A subsequently prepared advisory opinion from the Chief Public
Health and Environmental Hazards [PHEH] Officer in June 1997 notes
that there is an increased risk of colon cancer following exposure
to asbestos. The physician noted that while it was possible that
there was an association between the colon cancer and exposure to
asbestos, it could not be stated that it was at least as likely as
not that asbestos was responsible for the colon cancer in the
veteran's case. The physician added that it was unlikely that colon
cancer could be attributed to radar or other nonionizing radiation
because the major adverse health effect of such radiation was
thermal injury, including cataracts. In the aggregate,
epidemiological studies of exposure to residential magnetic fields
did not support an association with adult cancers.

The joint motion and Court order require that the Board obtain an
expert medical opinion to address the appellant's claim that the
veteran's exposure to asbestos, radiation, carbon tetrachloride,
and/or PCB while on active duty caused or contributed substantially
or materially to the development of his fatal colon cancer. The
Board finds that all of the medical records pertaining to the
veteran's colon cancer, to include tissue samples and any other
pathological material, should be obtained before such an opinion is
requested.

Generally, if further evidence or clarification of the evidence or
connection of a procedural defect is essential for a proper
appellate decision, the Board shall remand the case to the agency
of original jurisdiction, specifying the action to be undertaken.
38 C.F.R. 19.9 (2000).

- 4 -

Accordingly, the case is REMANDED for the following development:

1. The RO should contact the appellant and obtain the names and
addresses of all physicians, hospitals, and other medical
facilities that evaluated and treated the veteran for his colon
cancer. Copies of the medical records from all sources she
identifies, in particular any treatment and hospitalization
records, including slides, tissue blocks or other pathologic
material, should then be requested. All records obtained that are
not already on file, and all slides, tissue blocks or other
pathologic material that are obtained, should then be associated
with the claims folder.

2. Following completion of the above action, the RO must review the
claims folder and ensure that all of the foregoing development has
been conducted and completed in full. If any development is
incomplete, appropriate corrective action is to be implemented. The
RO should also review the claims file and take any additional
appropriate action to ensure compliance with the assistance to the
claimant provisions of the recently enacted Veterans Claims
Assistance Act of 2000, Pub,. L. No. 106-475, 114 Stat. 2096
(2000).

Thereafter, the case should then be returned to the Board for
further appellate consideration, if otherwise in order. By this
REMAND the Board intimates no opinion, either factual or legal, as
to the ultimate determination warranted in this case. The purpose
of the REMAND is to further develop the record.. No action is
required of the appellant until she is notified by the RO.

5 -                                                               
  
The appellant has the right to submit additional evidence and
argument on the matter the Board has remanded to the regional
office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

Under 38 U.S.C'.A. 7252 (West 1991 & Supp. 2000), only a decision
of the Board of Veterans' Appeals is appealable to the United
States Court of Appeals for Veterans Claims. This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(2000).

6 - 



